Citation Nr: 9920132	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  96-05 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1995 rating decision of 
the St. Petersburg, Florida Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for chronic sinusitis.  This matter is also on appeal from 
the RO's August 1995 rating decision which determined that 
the claim for service connection for residuals of a right 
knee injury was not well grounded.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Although it has not been determined whether the claims for 
service connection for a right knee disorder and sinusitis 
are well grounded, if a veteran's application for benefits is 
incomplete, regulations provide that VA shall notify the 
claimant of the evidence necessary to complete the 
application.  38 U.S.C.A. § 5103(a) (West 1991).  An 
application is incomplete if VA is placed on notice of the 
likely existence of evidence that would be relevant to, and 
indeed necessary for, a full and fair adjudication of a 
veteran's claim.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  

Under the circumstances of this case, the Board is of the 
opinion that the RO has been placed on notice that relevant 
evidence exists, or could be obtained, which, if true, may 
make the veteran's claim plausible.  Such records should be 
associated with the file prior to further consideration by 
the Board.  

In September 1997, the Board remanded this matter to the RO 
for further development, to include obtaining all records of 
relevant outpatient treatment or evaluation from the Ft. 
Myers, Florida VA outpatient clinic.  However, the RO 
requested only the records from that treatment facility dated 
from January 1996 through October 1997 (the date of the RO's 
request).  The Board notes that the veteran was discharged 
from service in August 1994 and that he testified at the June 
1996 personal hearing that he had been receiving treatment 
for his right knee at the VA outpatient clinic in Ft. Myers.  
Therefore, because the RO only requested treatment records 
from June 1996 and the September 1997 remand specifically 
stated that the RO should obtain all records of treatment, 
the Board finds that the RO should obtain all records of 
treatment from the Ft. Myers, Florida VA outpatient clinic 
dated from August 1994 to present.  See Stegall v. West, 11 
Vet App 268 (1998).

Additionally, the Board instructed the RO to ask the veteran 
to identify any medical evidence or opinion showing that any 
current sinusitis and right knee disorder is related to 
service.  By letter dated in October 1997, the RO requested 
that the veteran provide the names and addresses of all 
private and service department medical professionals from 
whom he received treatment.  The veteran did not respond.  
However, the RO did not ask the veteran to identify any 
medical evidence or opinion showing that any current 
sinusitis and right knee disorder is related to service.  See 
Stegall.  

The service medical records show that the veteran injured his 
right knee in October 1979, and that the findings and 
impressions included fractured distal medial femur, 
dislocated right patella, and spontaneous dislocation of the 
patella with spontaneous relocation upon extending his right 
knee.  

The veteran wore a knee brace/immobilizer for six weeks, 
after which there was considerable quadriceps atrophy, 
decreased range of motion, and medial tenderness.  An October 
1979 right knee X-ray typewritten report shows that there was 
a curvilinear calcification above the distal medial femoral 
epicondylar region which was probable calcification in the 
capsule; no definite fractures were seen.  Also on the X-ray 
report was a hand-written finding of fracture of the medial 
distal femur.

The veteran injured his right knee again in September 1982 
and the assessments included partial avulsion origin medial 
collateral ligament and medial collateral strain.  He was put 
in a full length right leg cast and underwent physical 
therapy for right knee medial collateral strain.  In 
September 1983, the veteran was treated for left knee 
problems and the treatment provider reported that there was 
slight left knee laxity of the medial collateral ligament but 
that this was equal to that of the right knee.  

A May 1994 Medical Board report which primarily addressed the 
left knee disorder, shows that examination of the right knee 
revealed a mild effusion, active range of motion from 0 to 
130 degrees with positive crepitus through range of motion, 
and the Q angle of four degrees on the right.  The Medical 
Board also noted that there were palpable osteophytes along 
the medial joint line, however, there is no indication as to 
whether these were on the right or left knee.  

The service medical records also show that, in May 1977, the 
veteran was treated for complaints of sinus headaches and the 
treatment provider noted that the left and right maxillary 
sinuses were opacified.  In December 1977, he was treated for 
flu syndrome with sinusitis and the treatment provider stated 
that a sinus series showed haziness of the floor of both 
maxillary sinuses, worse on left, and chronic and acute 
inflammatory change.  A December 1977 treatment provider 
stated that a sinus series showed changes of acute and 
chronic sinusitis.  In August 1982, he was treated for sino-
bronchitis.  The impression of August 1982 sinus X-rays 
included maxillary sinusitis.  The veteran was also treated 
on several occasions for allergic rhinitis and upper 
respiratory infections.  He underwent allergy testing and 
received medication for his allergies.  There is no 
separation examination of record.

At the November 1994 VA examination, the veteran reported 
that his right knee had the same problem as his left knee, 
but that he had not had right knee surgery.  He reported that 
he had injured his left knee; that he had had three 
tricompartmental operations; that he had left knee 
degenerative joint disease; and that he had continued left 
knee pain, swelling, snapping, and limited motion when the 
knee swelled.  He also reported that he had chronic allergic 
sinusitis, that he had been on steroids, that he was now 
taking only antihistamines, and that this was pretty much 
controlled.  

The examiner reported that the veteran's gait was normal, 
that the left knee had more bony swelling than the right 
knee, that right knee range of motion was from 0 to 120 
degrees, that right knee ligament test was intact, and that 
there was no crepitation on flexion and extension.  The 
examiner stated that examination of the nose and sinuses was 
normal.  The diagnosis included allergic sinusitis; there was 
no relevant right knee diagnosis.  The impression of right 
knee X-rays was normal and sinus X-rays showed no abnormality 
demonstrated involving the paranasal sinuses. 

Three months prior to separation, a Medical Board report 
showed that there was right knee mild effusion and range of 
motion with positive crepitus.  There is no separation 
examination of record.  The veteran filed his claim for 
service connection for a right knee disorder and sinusitis 
approximately 12 days after separation.  At the VA 
examination conducted less than three months after service, 
the left knee had more bony swelling than the right knee, 
indicating that there was right knee bony swelling, and range 
of motion was from 0 to 120 degrees which is limited pursuant 
to 38 C.F.R. § 4.71, Plate II (1998).  

The VA examiner also diagnosed allergic sinusitis although it 
was reported that the nose and sinuses were normal and sinus 
X-rays were essentially normal.  It does not appear that the 
November 1994 VA examiner reviewed the service medical 
records.  As there are no current clinical findings to 
support the diagnosis of allergic sinusitis and as the VA 
examiner did not report whether there was a right knee 
disorder, the Board finds that the November 1994 VA general 
medical examination was inadequate.  

Therefore, the veteran should be afforded VA orthopedic and 
ear, nose, and throat examinations to determine the nature 
and etiology of any current right knee disorder and 
sinusitis.  

The veteran and the representative have asserted that the 
veteran's right knee disorder is directly related to service 
and, in the alternative, that the right knee disorder is 
secondary to the service-connected left knee disorder and the 
gait adjustment required to compensate for the service-
connected left knee disorder.  In the case of Allen v. Brown, 
7 Vet. App. 439 (1995), the Court held that when a service-
connected disability aggravates but is not the proximate 
cause of a nonservice-connected disability, the veteran is 
entitled to service connection for the portion of the 
severity of the nonservice-connected disability that is 
attributable to the service-connected disability.  Therefore, 
consideration of 38 C.F.R. § 3.310 (1998) and Allen is in 
order.

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should afford the veteran the 
opportunity to submit or identify any 
additional evidence in support of his 
claims for service connection for a right 
knee disorder and sinusitis.  The veteran 
should be informed of the importance of 
identifying any medical evidence or 
opinion that shows that he currently has 
sinusitis and a right knee disorder and 
that these are related to service.  After 
obtaining any necessary authorization, 
the RO should attempt to obtain any 
identified evidence that has not already 
been obtained, particularly all treatment 
records not already obtained from the Ft. 
Myers, Florida VA outpatient clinic dated 
from August 1994 to present.

2.  After the aforementioned has been 
completed to the extent possible, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any current right 
knee disorder.  The veteran's claims 
folder and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination; the receipt of which should 
be acknowledged in the medical report.  
The examiner must review the entire 
record, particularly the November 1994 VA 
general medical examination report and 
all service medical records, including 
the May 1994 Medical Board report and the 
records pertaining to the October 1979 
and September 1982 right knee injuries 
and findings of a fractured distal medial 
femur, spontaneous dislocation of the 
right patella, and medial collateral 
ligament strain.  The service medical 
records, history, and post-service 
treatment records must be reported in 
detail by the examiner.  The examiner 
should specifically report all current 
right knee disorders and state whether 
each is as likely as not related to 
service or any injuries therein. 

If there is a current right knee disorder 
and the examiner did not find that it is 
as likely as not related to service or 
injuries incurred therein, the examiner 
should specifically render opinions as to 
the following: (1) whether any current 
right knee disorder is etiologically or 
causally related to the service-connected 
left knee disorder or any altered gait 
resulting therefrom; and, if not, (2) 
whether any current right knee disorder 
is aggravated, or made worse, by the left 
knee disorder or any associated altered 
gait.  



If aggravation of a right knee disorder 
is found, the examiner should address 
each of the following medical issues: (1) 
the baseline manifestations which are due 
to the effects of any right knee 
disorder(s) determined present on 
examination; (2) the increased 
manifestations, which, in the examiner's 
opinion, are proximately due to service-
connected left knee disability; and (3) 
the medical considerations supporting an 
opinion that increased manifestations of 
any right knee disorder(s) found present 
are proximately due to service-connected 
left knee disorder.  The examiner should 
also render an opinion regarding the 
level of aggravation caused by any 
altered gait attributable to the service-
connected left knee disorder. 

All findings should be reported in 
detail, a complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth. 

3.  After the aforementioned has been 
completed to the extent possible, the 
veteran should be afforded a VA ear, 
nose, and throat examination to determine 
the nature and etiology of any current 
sinusitis.  The veteran's claims folder 
and a separate copy of this remand should 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination, the 
receipt of which should be acknowledged 
in the medical report.  





The examiner must review the entire 
record, particularly the November 1994 VA 
general medical examination report which 
includes a diagnosis of allergic 
sinusitis, the November 1994 X-ray report 
that shows no abnormality of the 
paranasal sinuses, and all service 
medical records, including the May and 
December 1977 and August 1982 records 
showing treatment for sinusitis and the 
December 1977 treatment provider's 
statement that a sinus series showed 
changes of acute and chronic sinusitis.  
The service medical records, history, and 
post-service treatment records must be 
reported in detail by the examiner.  The 
examiner should specifically report 
whether the veteran has chronic sinusitis 
and, if so, whether it is as likely as 
not related to service.  All findings 
should be reported in detail, a complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set forth.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
Any additional necessary development 
should likewise be conducted. 


5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should review the 
claim with consideration of all pertinent 
law, regulations, and Court decisions, to 
include, if applicable, 38 C.F.R. 
§§ 3.310, 3.380; Allen, Savage v. Gober, 
10 Vet. App. 489 (1997).  Entitlement to 
service connection for a right knee 
disorder should be considered both on a 
direct basis and on a secondary basis, 
including by way of aggravation, pursuant 
to 38 C.F.R. § 3.310(a), and Allen.  

If the veteran's benefits requested on appeal are not granted 
to the veteran's satisfaction, the RO should issue a 
Supplemental Statement of the Case, which includes any 
additional pertinent law and regulations, specifically to 
include 38 C.F.R. §§ 3.310, and a full discussion of action 
taken on the veteran's claims, consistent with the Court's 
instructions in Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The applicable response time should be afforded.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted, 
pending completion of the requested development.  No action 
is required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

